 

RESTATED

LICENSE AGREEMENT

 

This agreement (“Agreement”) is entered into as of July 1, 2017, (the “Effective
Date”) by and between TearLab Corporation, a Delaware corporation having an
address at 9980 Huennekens St., Suite 100, San Diego, CA 92121 (“LICENSEE”) and
The Regents of the University of California, a California public corporation
having its statewide administrative offices at 1111 Franklin Street, Oakland,
California 94607-5200 (“UNIVERSITY”), represented by its San Diego campus having
an address at University of California, San Diego, Office of Innovation and
Commercialization, Mail Code 0910, 9500 Gilman Drive, La Jolla, California
92093-0910 (“UCSD”).

 

BACKGROUND

 

Whereas, the invention disclosed in UCSD Disclosure Docket No. SD2002-180 and
titled “Volume Independent Tear Film Osmometer” (“Invention”), was made in the
course of research at UCSD by Dr. Benjamin Sullivan (hereinafter, the
“Inventor”) and is covered by Patent Rights as defined below.

 

Whereas, LICENSEE has previously entered into an exclusive license agreement for
the commercial development of Invention (UCSD License Agreement #2003-03-0433
effective March 12, 2003), including Amendment #1 (dated June 9, 2003),
Amendment #2 (dated September 5, 2005), Amendment #3 (dated July 7, 2006),
Amendment #4 (dated October 9, 2006) and Amendment #5 (dated July 9, 2007)
(collectively the “Existing License”).

 

Whereas, LICENSEE has successfully brought products encompassing the Invention
to the commercial market, has satisfied all developmental milestones contained
in the Existing License as of the Effective Date and is in good standing with
regard to the Existing License.

 

Whereas, LICENSEE is presently developing the TearLab Discovery™ System,
(“Discovery”), as a new Licensed Product under this Agreement, as described in
LICENSEE’S March 2, 2018 United States Securities and Exchange Commission, Form
10-K filing. Discovery, if approved for commercial sale, will create new market
opportunities for Invention and supporting that development is in the public
interest.

 

Whereas, to facilitate LICENSEE’S future business activities and UNIVERSITY’S
stewardship of the Invention and Patent Rights, it is the mutual desire of the
parties to enter this new Agreement and concurrently terminate the Existing
License.

 

Whereas, as of the Effective Date, this Agreement shall govern the relationship
between LICENSEE and UNIVERSITY with regard to the Invention and Patent Rights.
For clarity, any obligations due to UNIVERSITY by LICENSEE as of the Effective
Date under the Existing License shall remain in effect, in accordance with
Paragraph 7.3 of the Existing License, “Survival on Termination”. Likewise, any
ongoing matters regarding Patent Rights subject to the Existing License shall
transfer under this Agreement as of the Effective Date.

 

-1-

 

 

The parties agree as follows:

 

ARTICLE 1. DEFINITIONS

 

The terms, as defined herein, have the same meanings in both their singular and
plural forms.

 

1.1 “Affiliate” means any corporation, firm, limited liability company,
partnership or other entity that directly or indirectly Controls or is
Controlled by or is under common control with LICENSEE. “Control” means (i)
having the actual, present capacity to elect a majority of the directors of such
entity; (ii) having the power to direct at least forty percent (40%) of the
voting rights entitled to elect directors; or (iii) in any country where the
local law will not permit foreign equity participation of a majority, ownership
or control, directly or indirectly, of the maximum percentage of such
outstanding stock or voting rights permitted by local law.

 

1.2 “Commercial Sales” means, with respect to Discovery, the first sale in an
arms-length transaction to a Third-Party by LICENSEE, its Affiliates or a
Sublicensee.

 

1.3 “Field” means all uses of Patent Rights.

 

1.4 “Fundamental Transaction means the LICENSEE engaging in one or more
transactions with another party that results in that party acquiring more than
50% of the LICENSEES outstanding shares of common stock.

 

1.5 “Licensed Product” means any service, composition or product which is
composed of or incorporates the Invention, or that is claimed in Patent Rights,
or the manufacture, use, sale, offer for sale, or importation of which would
constitute, but for the license granted to LICENSEE under this Agreement, an
infringement, an inducement to infringe or contributory infringement, of any
pending or issued claim within the Patent Rights.

 

1.6 “Net Sales” means the total of the gross invoice prices of Licensed Products
sold or leased by LICENSEE, Sublicensee, Affiliate, or any combination thereof,
less the sum of the following actual and customary deductions where applicable
and separately listed: cash, trade, or quantity discounts or rebates (as allowed
under applicable law); sales tax, use tax, tariff, import/export duties or other
excise taxes imposed on particular sales (except for value-added and income
taxes imposed on the sales of Licensed Product in foreign countries);
transportation charges; or credits to customers because of rejections or
returns. For purposes of calculating Net Sales, transfers to a Sublicensee or an
Affiliate of Licensed Product under this Agreement for (a) end use (but not
resale) by the Sublicensee or Affiliate shall be treated as sales by LICENSEE at
list price of LICENSEE, or (b) resale by a Sublicensee or an Affiliate shall be
treated as sales at the list price of the Sublicensee or Affiliate.

 

1.7 “Patent Costs” means all out-of-pocket expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs include out-of-pocket expenses for patentability
opinions, inventorship determination, preparation and prosecution of patent
application, re-examination, re-issue, interference, post-grant review and other
administrative proceedings in patent offices, and opposition activities, and the
like, related to patents or applications in Patent Rights.

 

1.8 “Patent Rights” means UNIVERSITY’s rights in the claims of any of the
following: the U.S. patents and patent applications listed in Exhibit A; and
continuing applications thereof including divisions, substitutions, and
continuations-in-part (but only to the extent the claims thereof are entirely
supported in the specification and entitled to the priority date of the parent
application); any patents issuing on said applications including reissues,
reexaminations and extensions; and any corresponding foreign applications or
patents.

 

-2-

 

 

1.9 “Sublicense” means an agreement into which LICENSEE enters with a third
party that is not an Affiliate for the purpose of (a) granting certain rights;
(b) granting an option to certain rights; or (c) forbearing the exercise of any
rights, granted to LICENSEE under this Agreement. “Sublicensee” means a third
party with whom LICENSEE enters into a Sublicense.

 

1.10 “Term” means the period of time beginning on the Effective Date and ending
on the expiration date of the longest-lived Patent Rights.

 

1.11 “Territory” means worldwide, to the extent Patent Rights exist.

 

ARTICLE 2. GRANTS

 

2.1 License. Subject to the limitations set forth in this Agreement, UNIVERSITY
hereby grants to LICENSEE an exclusive license under Patent Rights to make, use,
sell, offer for sale, and import Licensed Products in the Field within the
Territory and during the Term. LICENSEE may extend such license to its
AFFILIATES, provided that LICENSEE will be responsible for such AFFILIATES
compliance under this Agreement.

 

2.2 Sublicense.

 

  (a) The license granted in Paragraph 2.1 includes the right of LICENSEE to
grant Sublicenses to third parties during the Term but only for as long as the
license to Patent Rights is exclusive.         (b) With respect to Sublicense
granted pursuant to Paragraph 2.2(a), LICENSEE shall:           (i) not receive,
or agree to receive, anything of value in lieu of cash as consideration from a
third party under Sublicense without the express written consent of UNIVERSITY;
          (ii) to the extent applicable, include all of the rights of and
obligations due to UNIVERSITY and contained in this Agreement;        
(iii)promptly provide UNIVERSITY with a copy of each Sublicense issued; and    
      (iv) collect and guarantee payment of all payments due, directly or
indirectly, to UNIVERSITY from Sublicensees and summarize and deliver all
reports due, directly or indirectly, to UNIVERSITY from Sublicensees.

 

(c) Upon termination of this Agreement for any reason, UNIVERSITY shall agree to
assume all Sublicensees as direct licensees under Patent Rights subject to: (i)
UNIVERSITY will not incur any additional obligations not already present in this
Agreement; (ii) each assumed Sublicensee will be in good-standing under the
terms of their Sublicense at time of assumption by UNIVERSITY; and (3) each
assumed Sublicensee shall, within thirty (30) days, confirm in writing their
consent to become a direct licensee of UNIVERSITY. For the avoidance of doubt,
AFFILIATES’ rights extended by LICENSEE also terminate upon termination of this
Agreement.

 

-3-

 

 

2.3 Reservation of Rights. UNIVERSITY reserves the right to:

 

(a) use the Invention and Patent Rights for educational and research purposes;

 

(b) publish or otherwise disseminate any information about the Invention and
Patent Rights at any time; and

 

(c) allow other nonprofit institutions to use, publish, or otherwise disseminate
any information about Invention and Patent Rights for educational and research
purposes.

 

ARTICLE 3. CONSIDERATION

 

3.1 Fees and Royalties. The parties hereto understand that the fees and
royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
consideration for the license granted herein to LICENSEE under Patent Rights.
LICENSEE shall pay UNIVERSITY:

 

(a) an earned royalty on Net Sales of Licensed Products by LICENSEE,
Sublicensees, and/or Affiliates in accordance with the below Royalty Rate Table
On Effective Date, provided, however, that in the event LICENSEE is required to
pay royalties to one or more third parties for patent rights necessary to make,
use or sell Licensed Products, LICENSEE may deduct $0.50 from the earned
royalties payable to UNIVERSITY for every $1.00 LICENSEE actually pays to said
third parties; provided, however, in no event shall the amount payable to
UNIVERSITY be less than fifty percent (50%) of the amount otherwise due;

 

Royalty Rate Table On Effective Date

 

Quarterly Net Sales beginning with Effective Date   Royalty Rate Sales up to
US$10,000,000.00  

3.0%



Sales up to US$20,000,000.00   3.5% Sales above US$20,000,000.00   4.25%

 

For clarity, for any given calendar year quarter, only one royalty rate will
apply to the total Net Sales for that quarter, i.e. Net Sales will not be
apportioned between different royalty rates within any given calendar year
quarter. By way of example, if Net Sales for a given calendar year quarter equal
$18,000,000.00, the entire sum will be assessed at the 3.5% royalty rate.

 

Should LICENSEE enter into a Fundamental Transaction during the term of this
agreement, LICENSEE shall pay UNIVERSITY an earned royalty on Net Sales of
Licensed Products by LICENSEE, Sublicensees, and/or Affiliates in accordance
with the below Royalty Rate Table After Fundamental Transaction, provided,
however, that in the event LICENSEE is required to pay royalties to one or more
third parties for patent rights necessary to make, use or sell Licensed
Products, LICENSEE may deduct $0.50 from the earned royalties payable to
UNIVERSITY for every $1.00 LICENSEE actually pays to said third parties;
provided, however, in no event shall the amount payable to UNIVERSITY be less
than fifty percent (50%) of the amount otherwise due;

 

Royalty Rate Table After Fundamental Transaction

 

Quarterly Net Sales beginning with Effective Date   Royalty Rate Sales up to
US$10,000,000.00  

3.5%



Sales up to US$20,000,000.00   4.0% Sales above US$20,000,000.00   4.75%

 



-4-

 

 

(b) twenty percent (20%) of all Sublicense fees received by LICENSEE from its
Sublicensees that are not earned royalties. Such Sublicense Fees will exclude
reimbursement of expenses, Licensed Product development costs or other pass
through costs borne by the Sublicensee.

 

(c) should LICENSEE enter into a Fundamental Transaction, LICENSEE shall pay to
UNIVERSITY a milestone payment equal to five-hundred thousand dollars
(US$500,000.00). This provision shall survive termination or expiration of this
Agreement.

 

(d) a milestone payment equal to one and one-quarter percent (1.25%) of the
cumulative Net Sales of Licensed Products by LICENSEE, Sublicensees, and/or
Affiliates, for the period beginning on the Effective Date and ending two (2)
years thereafter. This milestone payment will not be due if LICENSEE has
commenced commercial sales of Discovery on or before July 1, 2019. Otherwise,
payment will be due on August 1, 2019.

 

All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(d)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.

 

3.2 Patent Costs. LICENSEE shall reimburse UNIVERSITY for all past Patent Costs
(prior to the Effective Date and not otherwise paid under the Existing
Agreement). LICENSEE shall reimburse UNIVERSITY all future (on or after the
Effective Date) Patent Costs incurred during the Term and in the Territory
within thirty (30) days following the date an itemized invoice is sent from
UNIVERSITY to LICENSEE.

 

3.3 Due Diligence.

 



  (a) LICENSEE shall, either directly or through its Affiliate(s) or
Sublicensee(s):           (i) continue to fill the market for Licensed Products
for the remainder of the Term;           (ii) not abandon any existing
regulatory approvals covering Licensed Products in the Territory;          
(iii) commence commercial sales of Discovery on or before July 1, 2019; and    
      (iv) secure all necessary governmental approvals for the continued and/or
future sale of Licensed Products.

 

(b) If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.3(a)(i)-(iv), then UNIVERSITY shall have the right and option to either
terminate this Agreement or change LICENSEE’s exclusive license under Patent
Rights to a nonexclusive license. This right, if exercised by UNIVERSITY,
supersedes the rights granted in Article 2.

 

-5-

 



 

ARTICLE 4. REPORTS, RECORDS AND PAYMENTS

 

4.1 Reports.

 

  (a) Royalty Reports.           LICENSEE shall submit to UNIVERSITY quarterly
royalty reports on or before each February 28, May 31, August 31 and November 30
of each year. Each royalty report shall cover LICENSEE’s (and each Affiliate’s
and Sublicensee’s) most recently completed calendar quarter and shall show:    
      (i) the date of first commercial sale of a Licensed Product in each
country;           (ii) the gross sales, deductions as provided in Paragraph 1.4
(Net Sales), and Net Sales during the most recently completed calendar year and
the royalties, in US dollars, payable with respect thereto;           (iii)  the
number of each type of Licensed Product sold;           (iv) Sublicense fees and
royalties received during the most recently completed calendar year in US
dollars, payable with respect thereto;           (v) the method used to
calculate the royalties; and           (vi) the exchange rates used.

 

If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.
The reports referred to in this Paragraph 4.1(a) should be marked with the
following title and case number: “License Agreement between UCSD and TearLab for
case SD2002-180.” Reports shall be submitted as an attachment to UCSD’s email
address: oic-reports@ucsd.edu.

 

4.2 Records & Audits.

 

(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
sold, offered for sale, and imported and Sublicense fees received under this
Agreement. Such records shall be retained by LICENSEE for at least five (5)
years following a given reporting period.

 

(b) All records shall be available during normal business hours for inspection
at the expense of UNIVERSITY by UNIVERSITY’s Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues. Such inspector shall not disclose to
UNIVERSITY any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues. In
the event that any such inspection shows an under reporting and underpayment in
excess of five percent (5%) for any twelve-month (12-month) period, then
LICENSEE shall pay the cost of the audit as well as any additional sum that
would have been payable to UNIVERSITY had the LICENSEE reported correctly, plus
an interest charge at a rate of ten percent (10%) per year. Such interest shall
be calculated from the date the correct payment was due to UNIVERSITY up to the
date when such payment is actually made by LICENSEE. For underpayment not in
excess of five percent (5%) for any twelve (12)-month period, LICENSEE shall pay
the difference within thirty (30) days without interest charge or inspection
cost.

 

4.3 Payments.

 

(a) All fees, reimbursements and royalties due UNIVERSITY shall be paid in
United States dollars and all checks shall be made payable to “The Regents of
the University of California”, referencing “UCSD OIC”, and sent to UNIVERSITY
according to Paragraph 10.1 (Correspondence).

 

(b) Royalty Payments.

 

-6-

 



 

(i) Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.

 

(ii) LICENSEE shall pay earned royalties quarterly on or before February 28, May
31, August 31 and November 30 of each calendar year. Each such payment shall be
for earned royalties accrued within LICENSEE’s most recently completed calendar
quarter.

 

(c) Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of ten percent (10%) per year. Such interest shall be
calculated from the date payment was due until actually received by UNIVERSITY.

 

(d) Taxes. Taxes imposed by any governmental agency on any payments to be made
to UNIVERSITY by LICENSEE hereunder shall be paid by LICENSEE without deduction
from any payment due to UNIVERSITY hereunder.

 

ARTICLE 5. PATENT MATTERS

 

5.1 Patent Prosecution and Maintenance.

 

(a) Provided that LICENSEE has reimbursed UNIVERSITY for Patent Costs pursuant
to Paragraph 3.2, UNIVERSITY shall diligently prosecute and maintain the United
States and, if available, foreign patents, and applications in Patent Rights
using counsel of its choice. For purposes of clarity, if LICENSEE is not current
in reimbursing UNIVERSITY for such Patent Costs, UNIVERSITY shall have no
obligation to incur any new Patent Costs under this Agreement or to further
prosecute Patent Rights or file any new patent applications under Patent Rights.
UNIVERSITY shall provide LICENSEE with copies of all relevant documentation
relating to such prosecution and LICENSEE shall keep this documentation
confidential. The counsel shall take instructions only from UNIVERSITY, and all
patents and patent applications in Patent Rights shall be assigned solely to
UNIVERSITY. UNIVERSITY shall take into consideration any actions recommended by
LICENSEE to protect the Licensed Products contemplated to be sold by LICENSEE
under this Agreement. UNIVERSITY shall in any event control all patent filings
and all patent prosecution decisions and related filings (e.g., responses to
office actions) shall be at UNIVERSITY’s final discretion (prosecution includes,
but is not limited to, interferences, oppositions and any other inter partes or
ex parte matters originating in a patent office).

 

(b) Should LICENSEE elect to terminate its reimbursement obligations with
respect to any patent application or patent in Patent Rights, LICENSEE shall
have no further license with respect to such Patent Rights under this Agreement.
Non-payment of any portion of Patent Costs with respect to any application or
patent may be deemed by UNIVERSITY as an election by LICENSEE to terminate its
reimbursement obligations with respect to such application or patent. UNIVERSITY
is not obligated at any time to file, prosecute, or maintain Patent Rights in a
country, where, for that country’s patent application or patent LICENSEE is not
paying Patent Costs, or to file, prosecute, or maintain Patent Rights to which
LICENSEE has terminated its license hereunder.

 



-7-

 





 

5.2 Patent Infringement.

 

(a) If UCSD (based on actual knowledge of the licensing professional responsible
for administering this Invention) or LICENSEE learns of potential infringement
of commercial significance of any patent licensed under this Agreement, the
knowledgeable party promptly will inform the other party of the infringement and
provide evidence of infringement available to the knowledgeable party
(“Infringement Notice”). In a jurisdiction where LICENSEE has exclusive rights
under this Agreement, neither UNIVERSITY nor LICENSEE will notify a third party
(including the infringer) of infringement or put such third party on notice of
the existence of any Patent Rights without first obtaining consent of the other.
UNIVERSITY and LICENSEE agree to discuss and determine how best to proceed. If
LICENSEE notifies a third party of infringement or puts such third party on
notice of the existence of any Patent Rights regarding such infringement without
first obtaining the written consent of UNIVERSITY and UNIVERSITY is sued for
declaratory judgment (or its equivalent), UNIVERSITY will have the right to
terminate this Agreement immediately, notwithstanding Paragraph 7.1. UNIVERSITY
and LICENSEE will use diligent efforts to cooperate with each other to terminate
such infringement without litigation. If such infringement has not ended within
ninety (90) days of the effective date of the Infringement Notice, then LICENSEE
may initiate suit; and, if such infringement has not ended within one hundred
and twenty (120) days of the effective date of the Infringement Notice, and
LICENSEE has not initiated suit, then UNIVERSITY may initiate suit.

 

(b) Notwithstanding the foregoing:

 

(i) UNIVERSITY may not be joined in any suit without its prior written consent;

 

(ii) LICENSEE may not admit liability or wrongdoing on behalf of UNIVERSITY
without its prior written consent;

 

(iii) Each party will cooperate with the other in litigation initiated under
Paragraph 5.2, but at the expense of the party who initiated the suit;

 

(iv) If UNIVERSITY is joined in any suit under Paragraph 5.2, LICENSEE will pay
all of UNIVERSITY’s costs;

 

(v) If UNIVERSITY is a party to a suit under Paragraph 5.2, then the recovery to
UNIVERSITY will be equal to fifteen percent (15%) of net recoveries after
reimbursement of LICENSEE’S and UNIVERSITY’S out of pocket costs related to the
suit;

 

(vi) Any agreement made by LICENSEE for purposes of settling litigation or other
dispute regarding Patent Rights will comply with the requirements of Paragraph
2.2 (Sublicense); and

 

(vii) If LICENSEE or UCSD (but not both) sues a third party for infringement of
Patent Rights, then the non-suing party may not thereafter sue such infringer
for the acts of infringement raised in the suit.

 

5.3 Patent Marking. LICENSEE shall mark all Licensed Products made, used, sold,
offered for sale, or imported under the terms of this Agreement, or their
containers, in accordance with the applicable patent marking laws. LICENSEE
shall be responsible for all monetary and legal liabilities arising from or
caused by (a) failure to abide by applicable patent marking laws and (b) any
type of incorrect or improper patent marking.

 

ARTICLE 6. EXPORT CONTROL AND REGISTRATION

 

6.1 Export Control. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products, and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

-8-

 



 

6.2 Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.

 

ARTICLE 7. TERMINATION OR EXPIRATION OF THE AGREEMENT

 

7.1 Termination by UNIVERSITY.

 

(a) If LICENSEE fails to perform or violates any term of this Agreement, then
UNIVERSITY may give written notice of default (“Notice of Default”) to LICENSEE.
If LICENSEE fails to cure the default within sixty (60) days of the Notice of
Default, UNIVERSITY may terminate this Agreement and the license granted herein
by a second written notice (“Notice of Termination”) to LICENSEE. If a Notice of
Termination is sent to LICENSEE, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of UNIVERSITY. During the term of any such Notice of Default
or period to cure, to the extent the default at issue is a failure to pay past
or ongoing patent costs as provided for under this Agreement, UNIVERSITY shall
have no obligation to incur any new patent costs under this Agreement and shall
have no obligation to further prosecute Patent Rights or file any new patents
under Patent Rights.

 

(b) This Agreement will terminate immediately, without the obligation to provide
60 days notice as set forth in Paragraph 7.1(a), if LICENSEE files a claim that
any portion of UNIVERSITY’s Patent Rights is invalid or unenforceable where the
filing is by the LICENSEE, a third party on behalf of the LICENSEE, or a third
party at the written urging of the LICENSEE.

 

7.2 Termination by LICENSEE.

 

(a) LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a ninety (90)-day written notice to UNIVERSITY. Said notice
shall state LICENSEE’s reason for terminating this Agreement.

 

(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.

 

7.3 Survival on Termination or Expiration. The rights and obligations under
Paragraphs and Articles 3.1(a) (license issue fee), 3.1(c), 4 (Reports, Records
and Payments), 8 (Limited Warranty and Indemnification), 9 (Use of Names and
Trademarks), 10.2 (Secrecy), and 10.5 (Failure to Perform) shall survive the
termination or expiration of this Agreement.

 

-9-

 

 

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION

 

8.1 No Warranty.

 

(a) The license granted herein provided “AS IS” and without WARRANTY OF
MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied. UNIVERSITY makes no representation or warranty
that the Licensed Product or the use of Patent Rights will not infringe any
other patent or other proprietary rights.

 

UNIVERSITY WILL NOT BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR OTHER SPECIAL DAMAGES SUFFERED BY LICENSEE, SUBLICENSEES, JOINT VENTURES, OR
AFFILIATES ARISING OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION
OF ANY KIND (INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH
OF WARRANTY) EVEN IF UNIVERSITY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. ALSO, UNIVERSITY WILL NOT BE LIABLE FOR ANY DIRECT DAMAGES SUFFERED BY
LICENSEE, SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED
TO PATENT RIGHTS TO THE EXTENT ASSIGNED, OR OTHERWISE LICENSED, BY UNIVERSITY’S
INVENTORS TO THIRD PARTIES.

 

(b) Nothing in this Agreement shall be construed as:

 

(i) a warranty or representation by UNIVERSITY as to the validity,
enforceability, or scope of any Patent Rights;

 

(ii) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

 

(iii) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.2 hereof;

 

(iv) conferring by implication, estoppel or otherwise any license or rights
under any patents of UNIVERSITY other than Patent Rights, or any technology,
regardless of whether those patents are dominant or subordinate to Patent
Rights;

 

(v) an obligation to furnish any know-how not provided in Patent Rights.

 

8.2 Indemnification and Insurance.

 

(a) LICENSEE will, and will require Sublicensees to, indemnify, hold harmless,
and defend UNIVERSITY and its officers, employees, and agents; the sponsors of
the research that led to the Invention; and inventors of patents or patent
applications under Patent Rights, and their employers; against any and all
claims, suits, losses, damages, costs, fees, and expenses resulting from, or
arising out of, the exercise of this license or any Sublicense. This
indemnification will include, but will not be limited to, any product liability.

 

-10-

 



 

(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance as follows:

 

(i) commercial general liability insurance (contractual liability included) with
limits of at least:

 

(A) each occurrence, one million dollars (US$1,000,000.00);

 

(B) products/completed operations aggregate, five million dollars
(US$5,000,000.00);

 

(C) personal and advertising injury, one million dollars (US$1,000,000.00); and

 

(D) general aggregate five million dollars (US$5,000,000.00). If the above
insurance is written on a claims-made form, it shall continue for three (3)
years following termination or expiration of this Agreement. The insurance shall
have a retroactive date of placement prior to or coinciding with the Effective
Date;

 

(ii) Worker’s Compensation as legally required in the jurisdiction in which the
LICENSEE is doing business; and

 

(iii) the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.

 

(c) LICENSEE shall furnish UNIVERSITY with certificates of insurance showing
compliance with all requirements. Such certificates shall: (i) provide for
thirty (30) days’ advance written notice to UNIVERSITY of any modification; (ii)
indicate that UNIVERSITY has been endorsed as an additionally insured party
under the coverage referred to above; and (iii) include a provision that the
coverage shall be primary and shall not participate with nor shall be excess
over any valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY.

 

(d) UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article. LICENSEE will not settle
any claim against UNIVERSITY without UNIVERSITY’s written consent, where (a)
such settlement would include any admission of liability or wrongdoing on the
part of UNIVERSITY or other indemnified party, (b) such settlement would impose
any restriction on UNIVERSITY/indemnified party’s conduct of any of its
activities, or (c) such settlement would not include an unconditional release of
UNIVERSITY/indemnified party from all liability for claims that are the subject
matter of the settled claim.

 

ARTICLE 9. USE OF NAMES AND TRADEMARKS

 

9.1 Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of UNIVERSITY by LICENSEE without prior written approval by
UNIVERSITY (including contraction, abbreviation or simulation of any of the
foregoing).

 

9.2 LICENSEE hereby grants permission for UNIVERSITY (including UCSD) to include
LICENSEE’s name and a link to LICENSEE’s website in UNIVERSITY’s and UCSD’s
annual reports and on UNIVERSITY’s (including UCSD’s) websites that showcase
innovation and commercialization stories.

 

-11-

 

 

ARTICLE 10. MISCELLANEOUS PROVISIONS

 

10.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:

 



  (a) on the date of delivery if delivered in person,         (b) five (5) days
after mailing if mailed by first-class or certified mail, postage paid, to the
respective addresses given below, or to such other address as is designated by
written notice given to the other party, or         (c) upon confirmation by
recognized national overnight courier, confirmed facsimile transmission, or
confirmed electronic mail, to the following addresses or facsimile numbers of
the parties.





 



If sent to LICENSEE:   TearLab Corporation   9980 Huennekens St., Suite 100  
San Diego, CA 92121   Attention: Michael Marquez, CFO   Phone: (855) 832-7522
x1603   e-mail: mmarquez@tearlab.com     If sent to UNIVERSITY by mail:  
University of California, San Diego   Office of Innovation and Commercialization
  9500 Gilman Drive, Mail Code 0910   La Jolla, CA 92093-0910   Attention:
Director     If sent to UNIVERSITY by overnight delivery:   University of
California, San Diego   Office of Innovation and Commercialization   10300 North
Torrey Pines Road   Torrey Pines Center North, Third Floor   La Jolla, CA 92037
  Attention: Director



 

10.2 Secrecy.

 

(a) “Confidential Information” shall mean information relating to the Invention
and disclosed by UNIVERSITY to LICENSEE during the term of this Agreement, which
if disclosed in writing shall be marked “Confidential”, or if first disclosed
otherwise, shall within thirty (30) days of such disclosure be reduced to
writing by UNIVERSITY and sent to LICENSEE.

 

(b) LICENSEE shall:

 

(i) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;

 

(ii) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;

 

(iii) not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound to LICENSEE by a like obligation of
confidentiality) without the express written permission of UNIVERSITY, except
that LICENSEE shall not be prevented from using or disclosing any of the
Confidential Information that:

 

-12-

 



 

  (A) LICENSEE can demonstrate by written records was previously known to it;  
      (B) is now, or becomes in the future, public knowledge other than through
acts or omissions of LICENSEE;         (C) is lawfully obtained by LICENSEE from
sources independent of UNIVERSITY; or         (D) is required to be disclosed by
law or a court of competent jurisdiction.

 

(c) The secrecy obligations of LICENSEE with respect to Confidential Information
shall continue for a period ending five (5) years from the termination date of
this Agreement.

 

(d) Notwithstanding the foregoing, UNIVERSITY may disclose to the Inventors,
senior administrators employed by UNIVERSITY, and individual Regents the terms
and conditions of this Agreement upon their request. If such disclosure is made,
UNIVERSITY shall request the individuals not disclose such terms and conditions
to others. UNIVERSITY may acknowledge the existence of this Agreement and the
extent of the grant in Article 2 to third parties, but UNIVERSITY shall not
disclose the negotiable financial terms of this Agreement to third parties,
except where UNIVERSITY is required by law to do so, such as under the
California Public Records Act.

 

10.3 Assignability. This Agreement may be assigned by UNIVERSITY, but is
personal to LICENSEE and assignable by LICENSEE only with the written consent of
UNIVERSITY. Notwithstanding anything to the contrary in the foregoing, the
consent of University will not be required if the assignment by LICENSEE is
either to an Affiliate or in conjunction with the transfer of all or
substantially all of the business of LICENSEE to which this Agreement relates.

 

10.4 No Waiver. No waiver by either party of any breach or default of any
agreement set forth in this Agreement shall be deemed a waiver as to any
subsequent and/or similar breach or default.

 

10.5 Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorneys’ fees in addition to costs and necessary
disbursements.

 

10.6 Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application shall be governed by the applicable laws of
the country of the patent or patent application.

 

10.7 Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume.

 

10.8 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

-13-

 



 

10.9 Entire Agreement. This Agreement, including Exhibits A and B, embodies the
entire understanding of the parties and supersedes all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.

 

10.10 Amendments. No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
party.

 

10.11 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.

 

TEARLAB CORPORATION:   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA:       By:
/s/ Seph Jensen   By: /s/ Rubén D. Flores-Saaib (Signature)   (Signature)      
    Name: Seph Jensen   Rubén D. Flores-Saaib, Ph.D.           Title: CEO  
Director-Office of Innovation and Commercialization           Date: 5/1/18  
Date: 04/26/2018

 

-14-

 

 

Exhibit A – Patent Rights



 

UCSD

Docket

  Application Number   Patent Number   Filing Date   Country   Inventor   Title
2002-180- 1EP   03728299.3       03/25/2003   EPO   Benjamin Sullivan   Tear
film osmometry 2002-180 - 1EP1   10184812.5       03/25/2003   EPO   Benjamin
Sullivan   Tear film osmometry 2002-180-3   10/400617   7017394   03/25/2003  
United States   Benjamin Sullivan   Tear film osmometry 2002-180-5   10/810780  
7111502   03/25/2004   United States   Eric Donsky, Benjamin Sullivan  

Systems and methods for reducing the effect of corruptive signals during
nanoliter osmometry

2002-180-6   11/358986   7574902   02/21/2006   United States   Benjamin
Sullivan   Tear film osmometry 2002- 180-9   12/435193   7987702   05/04/2009  
United States  

Benjamin Sullivan

  Tear film osmometry

 

-15-

 

